Appellate Case: 20-1447   Document: 010110675742                         FILED Page: 1
                                                       Date Filed: 04/26/2022
                                                            United States Court of Appeals
                                                                      Tenth Circuit

                     UNITED STATES COURT OF APPEALS April 26, 2022
                                                                Christopher M. Wolpert
                                 TENTH CIRCUIT                      Clerk of Court



 WILLIE L. DAVIS,

       Petitioner-Appellant,
                                                          No. 20-1447
 v.                                           (D.C. No. 1:20-CV-02935-LTB-GPG
                                                           (D. Colo.)
 B. TRUE,

       Respondent-Appellee.


                            ORDER AND JUDGMENT *


 Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.


       Petitioner-Appellant Willie L. Davis, proceeding pro se, 1 filed a 28 U.S.C.

 § 2241 petition in the United States District Court for the District of Colorado




       *
               This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1(a) and Tenth Circuit Rule 32.1(A). After examining the briefs
 and appellate record, this panel has determined unanimously that oral argument
 would not materially assist in the determination of this appeal. See F ED . R. A PP .
 P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is therefore ordered submitted
 without oral argument.
       1
               Because Mr. Davis is proceeding pro se, we construe his filings
 liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); accord Garza
 v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010), but “we will not ‘assume the
 role of advocate,’” United States v. Parker, 720 F.3d 781, 784 n.1 (10th Cir.
 2013) (quoting Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008)).
Appellate Case: 20-1447   Document: 010110675742      Date Filed: 04/26/2022     Page: 2



 challenging the failure of the Bureau of Prisons (“BOP”) to conduct an

 evaluation—as the sentencing judge recommended—for his placement in a federal

 medical facility. The district court dismissed Mr. Davis’s petition for lack of

 subject-matter jurisdiction. Mr. Davis appeals and moves for leave to proceed in

 forma pauperis (“IFP”). Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm for the reasons that follow. We also grant Mr. Davis’s motion to proceed

 IFP.

                                          I

        Mr. Davis is a federal prisoner who is currently held by the BOP at a

 federal facility in Colorado. When Mr. Davis was sentenced in 2009, the

 sentencing court recommended to the BOP “[t]hat the defendant be evaluated for

 placement in a Federal Medical Facility.” R., Vol. I, at 12 (R. & R. of U.S

 Magistrate Judge, entered Nov. 24, 2020) (quoting United States v. Davis, No.

 07-cr-20042-TLP, at 2 (W.D. Tenn. Aug. 6, 2009)).

        On September 28, 2020, Mr. Davis filed a pro se petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2241 in the United States District Court for

 the District of Colorado. Mr. Davis asserted that he was entitled to habeas relief

 under § 2241 because the BOP “failed to carry out the evaluation recommendation

 in the Applicant’s Judgment and Commitment.” R., Vol. I, at 4 (App. for a Writ

 of Habeas Corpus Pursuant to 28 U.S.C. § 2241, filed Sept. 28, 2020).

 Specifically, Mr. Davis argued that, because the BOP had not performed such an

                                          2
Appellate Case: 20-1447    Document: 010110675742       Date Filed: 04/26/2022    Page: 3



 evaluation, “the statutory requirement that the BOP consider a sentencing judge’s

 recommendation[] was not satisfied, and without the results of the evaluation . . .

 it is impossible for the BOP to properly place or transfer the applicant.” Id. at 5.

 Mr. Davis’s habeas petition was referred to a magistrate judge.

        On November 24, 2020, the magistrate judge recommended that Mr.

 Davis’s petition be denied and his case be dismissed. Specifically, the magistrate

 judge concluded the court lacked subject-matter jurisdiction over Mr. Davis’s

 “request that the BOP conduct a medical evaluation before determining where he

 should be housed,” because a request for “a change in the place of confinement is

 properly construed as a challenge to the conditions of confinement, and, thus,

 must be brought in a civil rights action.” Id. at 14–15 (quoting Palma-Salazar v.

 Davis, 677 F.3d 1031, 1035 (10th Cir. 2012)). It further noted that a “request for

 a medical evaluation alone” is also a challenge to the conditions of confinement.

 Id. at 14.

        Mr. Davis timely filed an objection to the magistrate judge’s report and

 recommendation. Mr. Davis argued that the magistrate judge erred because he

 “did not ask the court to review a designation of a place of imprisonment,” but

 instead “request[ed] that the Court order the [BOP] to execute the sentencing

 court’s request, which is a challenge to the execution” of his sentence. Id. at

 18–19 (Applicant’s Objections to the Recommendation of the U.S. Magistrate

 Judge, filed Dec. 7, 2020).

                                           3
Appellate Case: 20-1447   Document: 010110675742       Date Filed: 04/26/2022    Page: 4



       However, the district court nevertheless accepted and adopted the

 magistrate judge’s report and recommendation over Mr. Davis’s objection. The

 district court concluded that because “Applicant seeks neither release, nor a

 shortened period of physical imprisonment” § 2241 did not provide the relief Mr.

 Davis sought. Id. at 24 (Dist. Ct. Order, entered Dec. 11, 2020). The district

 court further explained, “Applicant’s request for an evaluation, per se, is a

 challenge to the conditions of his confinement and properly brought pursuant to

 Bivens, [2] not pursuant to 28 U.S.C. § 2241.” Id. Accordingly, the district court

 denied Mr. Davis’s petition for a writ of habeas corpus and dismissed his case for

 lack of subject-matter jurisdiction. Mr. Davis timely appealed.

                                          II

        We review the district court’s disposition of Mr. Davis’s habeas corpus

 petition de novo. Palma-Salazar, 677 F.3d at 1035.

       “Habeas corpus review is available under § 2241 if an individual is ‘in

 custody in violation of the Constitution or laws or treaties of the United States.’”

 Id. (quoting 28 U.S.C. § 2241(c)(3)). In contrast to other forms of habeas relief,



       2
               Bivens v. Six Unknown Named Agents of the Fed. Bureau of
 Narcotics, 403 U.S. 388 (1971). Through Bivens, “the U.S. Supreme ‘Court
 recognized for the first time an implied private action for damages against federal
 officers alleged to have violated a citizen’s constitutional rights.’” Ingram v.
 Faruque, 728 F.3d 1239, 1243 (10th Cir. 2013) (quoting Ashcroft v. Iqbal, 556
 U.S. 662, 675 (2009)).


                                           4
Appellate Case: 20-1447    Document: 010110675742       Date Filed: 04/26/2022      Page: 5



 we have explained that “[a] petition brought under 28 U.S.C. § 2241 typically

 ‘attacks the execution of a sentence rather than its validity.’” Brace v. United

 States, 634 F.3d 1167, 1169 (10th Cir. 2011) (quoting Bradshaw v. Story, 86 F.3d

 164, 166 (10th Cir. 1996)). “The fundamental purpose of a § 2241 habeas

 proceeding is to allow a person in custody to attack the legality of that custody,

 and the ‘“traditional function of the writ is to secure release from illegal

 custody.”’” Palma-Salazar, 677 F.3d at 1035 (quoting McIntosh v. U.S. Parole

 Comm’n, 115 F.3d 809, 811 (10th Cir. 1997)).

        Although “the Supreme Court has not set the precise boundaries of habeas

 actions, it has distinguished between habeas actions and those challenging

 conditions of confinement,” and we have “endorsed this distinction.” Id. (quoting

 Rael v. Williams, 223 F.3d 1153, 1154 (10th Cir. 2000)). So “a prisoner who

 challenges the fact or duration of his confinement and seeks immediate release or

 a shortened period of confinement, must do so through an application for habeas

 corpus.” Id. On the other hand, “although a § 2241 attack on the execution of a

 sentence may challenge some matters that occur at prison, such as deprivation of

 good-time credits and other prison disciplinary matters, this does not make § 2241

 actions like ‘condition of confinement’ lawsuits which are brought under civil

 rights laws.” McIntosh, 115 F.3d at 811–12 (citation omitted). Specifically, we

 have explained that “a request by a federal prisoner for a change in the place of

 confinement is properly construed as a challenge to the conditions of confinement

                                            5
Appellate Case: 20-1447   Document: 010110675742      Date Filed: 04/26/2022     Page: 6



 and, thus, must be brought” as a civil-rights lawsuit. Palma-Salazar, 677 F.3d at

 1035 (quoting United States v. Garcia, 470 F.3d 1001, 1003 (10th Cir. 2006)).

                                         III

                                          A

       Mr. Davis raises two issues on appeal. First, he argues that the district

 court’s decision conflicts with Berman v. United States, 302 U.S. 211 (1937).

 Aplt.’s Opening Br. at 3. Specifically, because Berman states that a “[f]inal

 [j]udgment in a criminal case means sentence” and “[t]he sentence is the

 [j]udgment,” Mr. Davis argues that the district court erred by “refus[ing] to

 acknowledge that [his] final [j]udgment in his criminal case, is his sentence.” Id.

 (quoting Berman, 302 U.S. at 212). Instead, Mr. Davis argues that the district

 court “abandoned Berman’s meaning of what a sentence is, and redefined what a

 sentence means, so that [he] could not challenge the execution of his sentence

 under 28 U.S.C. § 2241.” Id.

       Second, Mr. Davis argues the district court erred by relying on

 Palma-Salazar and Richards v. Bellmon, 941 F.2d 1018 (10th Cir. 1991), for the

 proposition that his claim could not be properly brought under habeas and instead

 must be brought as a civil-rights action. He argues that the court should have

 instead applied Montez v. McKinna, 208 F.3d 862 (10th Cir. 2000). Id. at 3–4.

 He explains that “the district court was required to apply Montez to allow [him] to

 challenge the execution of his sentence under 28 U.S.C. § 2241” because his

                                          6
Appellate Case: 20-1447    Document: 010110675742       Date Filed: 04/26/2022      Page: 7



 habeas petition “concerned execution of his sentence” and “recommendations by

 the sentencing court that were in his final [j]udgment.” Id. at 3.

                                           B

          Mr. Davis’s arguments for reversal, however, are unavailing. As to the

 first, the place of confinement is not a part of a defendant’s sentence.

 Accordingly, a sentencing court’s recommendation, as here, that a defendant be

 evaluated for possible confinement in a particular kind of penal institution would

 not be part of the defendant’s sentence. That is, it would not be part of the

 sentence that the BOP is charged with executing. Consequently, the BOP’s

 failure to evaluate Mr. Davis for transfer to a federal medical facility did not

 amount to the BOP’s failure to execute his sentence. Berman is inapposite. More

 specifically, that case certainly does not stand for the proposition that Mr. Davis

 seems to think—in essence, that every piece of information in a criminal

 judgment implicating where defendants may serve their sentence is actually part

 of the sentence itself. Accordingly, we cannot conclude that the BOP’s failure to

 evaluate Mr. Davis for placement in a federal medical facility is tantamount to the

 BOP’s failure to execute his sentence within the meaning of 28 U.S.C. § 2241.

 As for Mr. Davis’s second argument, suffice it to say here that Mr. Davis’s

 objection to the court’s reliance on Palma-Salazar and Bellmon is entirely without

 merit.

                                           1

                                           7
Appellate Case: 20-1447     Document: 010110675742     Date Filed: 04/26/2022   Page: 8



        The BOP’s failure to evaluate Mr. Davis for transfer to a particular place of

 confinement—i.e., a federal medical facility—did not amount to the BOP’s failure

 to execute his sentence. We have explained that “the place of confinement [is] no

 part of the sentence.” Joslin v. Moseley, 420 F.2d 1204, 1206 (10th Cir. 1969)

 (quoting Bowen v. United States, 174 F.2d 323, 324 (10th Cir. 1949)). It logically

 follows that neither is a court’s recommendation regarding an antecedent matter

 that is necessarily and inextricably intertwined with the determination of a

 defendant’s place of confinement: that is, a court’s recommendation that a

 defendant be evaluated for possible transfer to a particular place of confinement

 (i.e., a federal medical facility).

        To be sure, Mr. Davis stresses that he does not seek a change in his place of

 confinement but only seeks to be evaluated—pursuant to the sentencing court’s

 recommendation—for possible placement in a medical facility. This strikes us as

 being a distinction without a difference. More importantly, Mr. Davis does not

 point to any legal authority under which the BOP’s failure to follow such a

 sentencing recommendation of evaluation has been held to be tantamount to the

 BOP’s failure to execute a sentence, which would be conduct challengeable under

 § 2241. The absence of such authority is not surprising. That is because, as we

 have suggested, the evaluation that Mr. Davis seeks is necessarily and

 inextricably intertwined with a determination regarding a change in the place of

 his confinement. And the place of confinement is not a part of a defendant’s

                                           8
Appellate Case: 20-1447   Document: 010110675742       Date Filed: 04/26/2022      Page: 9



 sentence.

       This point is reinforced when we consider that the authority to determine

 where defendants will be confined and what prison programs they will be

 permitted to participate in rests with the BOP and not the federal courts.

 Specifically, we have recognized that “Section 3621(b) [of title 18 U.S. Code]

 directs the BOP ‘to designate the place of a prisoner’s imprisonment’—language

 that gives the executive branch primary authority over any petition challenging a

 prisoner’s place of confinement.” United States v. Miller, 594 F.3d 1240, 1242

 (10th Cir. 2010) (quoting 18 U.S.C. § 3621(b)); see Prows v. Fed. Bureau of

 Prisons, 981 F.2d 466, 468 n.3 (10th Cir. 1992) (“Under 18 U.S.C. § 3621(b), the

 [BOP] . . . may direct confinement in any available facility and may transfer a

 prisoner from one facility to another at any time. Moreover, state and federal

 prisoners generally enjoy no constitutional right to placement in any particular

 penal institution.”).

       Relatedly, we have explained that “the district court’s recommendations

 [concerning a defendant’s participation in a treatment program during

 confinement] are not binding on the [BOP].” United States v. Dougan, 684 F.3d

 1030, 1033 (10th Cir. 2012); see also Downey v. Crabtree, 100 F.3d 662, 671 (9th

 Cir. 1996) (“The district courts may recommend that particular prisoners receive

 drug rehabilitation while incarcerated; however, they may not order such

 treatment.”); United States v. Jackson, 70 F.3d 874, 877 (6th Cir. 1995) (“[I]t is

                                           9
Appellate Case: 20-1447    Document: 010110675742       Date Filed: 04/26/2022    Page: 10



  solely within the authority of the [BOP] to select those prisoners who will be best

  served by participation in [drug rehabilitation] programs.”), overruled on other

  grounds by United States v. Deen, 706 F.3d 760 (6th Cir. 2013); United States v.

  Williams, 65 F.3d 301, 307 (2d Cir. 1995) (“A sentencing court has no authority

  to order that a convicted defendant be confined in a particular facility, much less

  placed in a particular treatment program; those decisions are within the sole

  discretion of the [BOP].”); United States v. Voda, 994 F.2d 149, 151 (5th Cir.

  1993) (“These cases hold that a court may recommend that a sentence imposed

  under section 3621 be served in a particular prison or jail, but that only the [BOP]

  has the actual authority to designate the place of incarceration.”).

        And Berman is not to the contrary. That case dealt with the distinct and

  unrelated question of when a criminal sentence constitutes a final appealable

  judgment for jurisdictional purposes. See Berman, 302 U.S. at 212. In that

  context, the Court made the following observation, which Mr. Davis quotes:

  “Final judgment in a criminal case means sentence. The sentence is the

  judgment.” Id. And stemming from this observation, the Court held that, “the

  finality of the judgment was not lost because execution was suspended.” Id. It is

  easy to see that the factual and legal context of Berman bear no resemblance to

  this case. Moreover, it is noteworthy that, in significant part, Berman instructs on

  the nature of a criminal sentence that causes it to constitute a final judgment,

  whereas—by its clear import—Mr. Davis’s argument would have us read Berman

                                           10
Appellate Case: 20-1447    Document: 010110675742       Date Filed: 04/26/2022   Page: 11



  as offering counsel on the something akin to the obverse, that is, the features of a

  final criminal judgment that cause it to constitute a criminal sentence. That is

  because Mr. Davis essentially relies on Berman for the proposition that every

  piece of information in a criminal judgment implicating where defendants may

  serve their sentence is actually part of the sentence itself. The upshot is Berman

  is inapposite, and Mr. Davis’s reliance on that case is misplaced. The inclusion in

  Mr. Davis’s criminal judgment of the court’s recommendation to the BOP that he

  be evaluated for possible placement in a federal medical facility did not mean that

  this recommendation was part of Mr. Davis’s sentence.

        In sum, the BOP’s failure to evaluate Mr. Davis for placement in a federal

  medical facility, as recommended by the sentencing court, did not constitute a

  failure to execute Mr. Davis’s sentence. And therefore Mr. Davis’s challenge was

  not properly brought under § 2241. 3


        3
                As the magistrate judge and the district court suggested, the kind of
  relief that Mr. Davis seeks is ordinarily pursued in civil-rights actions, not in
  habeas actions under § 2241. In this regard, we have explained “that a request by
  a federal prisoner for a change in the place of confinement is properly construed
  as a challenge to the conditions of confinement and, thus, must be brought
  pursuant to [Bivens].” Palma-Salazar, 677 F.3d at 1035 (alteration in original)
  (quoting Garcia, 470 F.3d at 1003). Similarly, we previously stated that because
  a prisoner “challenged the ‘BOP’s choice of prisons,’ he challenged the
  conditions of his confinement rather than the fact or duration of his federal
  custody. Thus, his claim was ‘properly raised under Bivens and not in habeas.’”
  Id. at 1035–36 (citation omitted) (quoting Boyce v. Ashcroft, 251 F.3d 911, 918,
  vacated as moot, 268 F.3d 953 (10th Cir. 2001)). Therefore, the ultimate relief
  that Mr. Davis seeks would be the type ordinarily pursued in a civil-rights action,
                                                                          (continued...)

                                           11
Appellate Case: 20-1447    Document: 010110675742       Date Filed: 04/26/2022   Page: 12



                                            2

        Mr. Davis argues that the district court erred by relying on a statement in

  Palma-Salazar “to limit 28 U.S.C. § 2241 to immediate release from, or a

  shortened period of, physical imprisonment” because “the two reasons for § 2241

  relief that were given in Palma-Salazar[] are not exhaustive.” Aplt.’s Opening

  Br. at 4. It is true that panels of this court have recognized relief under § 2241 to

  be appropriate in certain narrow circumstances outside of immediate release from,

  or a shortened period, of physical imprisonment. See, e.g., Dade v. Sanders, 510

  F. App’x 714, 717 n.5 (10th Cir. 2013) (unpublished) (“[S]imply because Mr.

  Dade is not challenging his actual confinement does not mean that he is not

  challenging the execution of his sentence. The $500 assessment and $5,000 fine

  are undoubtedly part of Mr. Dade’s sentence. In other words, where a petitioner

  challenges the execution of his sentence, even though he is not challenging the

  actual physical custodial aspect of execution, § 2241 applies to his challenge.”);

  Davis v. Wiley, 260 F. App’x 66, 68 n.2 (10th Cir. 2008) (unpublished) (“Because

  this claim attacks the execution of [Mr.] Davis’s sentence [that is, enforcement of

  the court-ordered special assessment and restitution], it is properly raised in a

  § 2241 petition.”). These cases are not binding precedent of course. But, in any



        3
          (...continued)
  not in a habeas action under § 2241.


                                           12
Appellate Case: 20-1447    Document: 010110675742        Date Filed: 04/26/2022    Page: 13



  event, Mr. Davis cannot benefit from them: he does not challenge the imposition

  of any fine or other monetary assessment that was imposed on him at sentencing.

  And, as we discussed supra, Mr. Davis seeks relief that does not otherwise

  concern the execution of any part of his sentence. Therefore, this argument is

  unavailing.

        Further, Mr. Davis also argues that the district court erred in not applying

  Montez because, according to Mr. Davis, Montez held that “a habeas petition

  challenging the execution of a sentence is properly brought under § 2241.”

  Aplt.’s Opening Br. at 3. For starters, for the reasons already stated, Mr. Davis’s

  action does not challenge the execution of his sentence. Putting that aside, Mr.

  Davis’s reliance on Montez is nevertheless misplaced.

        In Montez, a state prisoner challenged “the fact or duration of his

  confinement in Colorado,” a different state than where he had originally been

  convicted and sentenced. Montez, 208 F.3d at 865. As we noted in Palma-

  Salazar, “[Mr.] Montez challenged ‘a state’s authority to imprison [him] in

  another state.’” Palma-Salazar, 677 F.3d at 1036 (second alteration in original)

  (quoting Boyce v. Ashcroft, 251 F.3d 911, 918, vacated as moot, 268 F.3d 953

  (10th Cir. 2001)). So “his claim was ‘properly raised under Section 2241 because

  [he] challenged the fact or duration of custody in a particular state.’” Id.

  (alteration in original) (quoting Boyce, 251 F.3d at 918); see also Rael, 223 F.3d

  at 1154 (“[T]he fact that an inmate is transferred to, or must reside in, a private

                                            13
Appellate Case: 20-1447    Document: 010110675742       Date Filed: 04/26/2022     Page: 14



  prison, simply does not raise a federal constitutional claim, though it may be

  raised procedurally under § 2241.”); Boyce, 251 F.3d at 918 (“Section 2241 may

  be used to challenge the underlying authority of an entity to hold a prisoner in

  custody, whether that entity is a separate jurisdiction or a private company.”).

        It should be patent that Montez is inapposite. Mr. Davis does not argue that

  the federal government lacks the authority to hold him in custody. He instead

  argues that the BOP did not undertake a recommended evaluation for his

  placement in a federal medical facility. Because Mr. Davis “does not challenge

  the underlying authority of the BOP to hold him in custody,” and “[h]e merely

  challenges his placement within the federal prison system,” Palma-Salazar, 677

  F.3d at 1036, Mr. Davis’s case is distinguishable from the narrow circumstance

  that Montez contemplated, which allowed a prisoner to bring a claim under

  § 2241. Mr. Davis’s reliance on Montez is thus misplaced.

                                           IV

        For the foregoing reasons, we AFFIRM the district court’s judgment. We

  GRANT Mr. Davis’s motion to proceed with this appeal IFP.



                                         ENTERED FOR THE COURT



                                         Jerome A. Holmes
                                         Circuit Judge


                                           14